I congratulate Mr. Peter Thomson on his election as President of the General Assembly at its seventy-first session, and I hope that the decisions and initiatives taken by the Assembly will play an effective role in resolving the problems that our world is currently facing.
Fifteen years have passed since the painful terrorist attack in this city, a disaster whose human dimensions moved the entire world. On that day, no one imagined that this occurrence would lead to larger disasters or result in a devastating war in the Middle East and the spread of insecurity across the globe. This war has sown the seeds of borderless terrorism everywhere on Earth. Today, the most pressing question as to why we are facing such a situation should be on the agenda of every international forum. We need to find out which approaches, policies and erroneous actions have paved the way for the spread of insecurity throughout the world and what the world will look like 15 years from now.
Security has become a global problem at a time when major Powers are mainly focusing on advancing different methods of repression and military intervention under the pretext of creating a secure environment for their citizens. The genesis of borderless violent extremism and terrorism could be attributed to the security strategies developed by major Powers in the past 15 years. The main lesson to be learned from the analysis of this trend is that security in one region at the cost of insecurity in others is not only impossible, but it also leads to greater insecurity everywhere. Terrorists have even gone as far as claiming to have established States in the Levant, Iraq and Libya. More unfortunately, they hide their nefarious intents behind religious literature, thereby turning a compassionate religion into an instrument of violence and terror by spreading extremist and takfiri propaganda, which is all too regrettable.
The century that began with terror and violence in New York should not continue with hostile competition and expanding conflicts in the Middle East. Today the discourse of hatred and violence in the Middle East and North Africa is spreading with astonishing speed. The region is caught in a web of the most savage and destructive of policies. Millions of Syrians are stranded in deserts or on high seas, and hundreds of thousands of them die a violent death. Iraqis of every ethnic group are concerned about their territorial integrity and the future of their homeland. The defenceless people of Yemen are subjected to daily aerial bombardments. Following decades of occupation and atrocities, Afghanistan has yet to be released from the grip of suffering, violence and terror. The oppressed Palestinians continue to be afflicted by the apartheid policies and atrocities set by the usurping Zionist regime.
Undoubtedly, if the region is to reverse the current dangerous trends and move towards development and stability, certain countries must stop bombing their neighbours and abandon their support for takfiri terrorist groups, while accepting responsibility and trying to compensate for past mistakes. If the Saudi Government is serious about its vision for development and regional security, it must cease and desist from the use of divisive policies, stop spreading hate ideology and refrain from trampling upon the rights of neighbours. It must accept its responsibility for the protection of the lives and dignity of pilgrims and construct relations with the nations in the region on the basis of mutual respect and accountability.
The future of our region rests on dealing with fundamental challenges, including security crises. Due to inefficiency and lack of Government legitimacy, we will not be able to combat criminal and terrorist networks without genuine democracy or a participatory approach at national and transnational levels. We believe that countries in our region can create a shared future on the basis of their common history and culture and by isolating terrorist groups. We should never again allow our region to run the risk of dismemberment, given the impact of what took place close to a century ago.
Iran’s principled approach calls for constructive partnership with our neighbours, with a view to establishing an enduring order based on shared security and efforts aimed at enhancing the developments of countries in the region and mutually beneficial economic cooperation. In order to uproot violence in the region there is no choice but to focus on promoting democracy, citizenship rights and economic development.
Iran opposes any kind of sectarianism and any attempt to promote religious divisions. For centuries, the Muslim people, be they Shiites or Sunnis, have lived and continue to live together in harmony and mutual respect. Attempts to turn religious dissimilarities into tense confrontations are rooted in the vested interests of certain countries, which are trying to hide their quests for power behind religious slogans. Iran considers it imperative to preserve the territorial integrity of States, keep national borders intact, enhance people’s right to self-determination and uphold the principle of refraining from the threat or use of force. We also reiterate the need to use diplomacy in conflict resolution.
Despite today’s difficulties, I have hope in tomorrow. I have no doubt that we can prevail through prudence and wisdom. The experience acquired through dialogue between Iran and the P5+1 and the fruition of the Joint Comprehensive Plan of Action (JCPOA) are indicative of the success that we could achieve through moderation, constructive interaction and the promotion of dialogue. A long, complicated and unnecessary crisis was brought to an end by the adoption of a win-win approach. The deal confirmed the peaceful nature of Iran’s nuclear programme through the use of confidence-building mechanisms and entails the closure of the so-called possible military dimensions file and the reinstatement of Iran’s right to develop a peaceful nuclear programme.
The deal also has put an end to unfounded concerns, leading to the removal of the brutal sanctions imposed against Iran. Beyond the nuclear file, however, the JCPOA holds important lessons the resolving complicated international problems. The deal is not only a political agreement; it also represents a creative approach and method for engaging in constructive interaction with a view to peacefully resolving crises and challenges. The lessons learned from the JCPOA will serve to improve international relations. We should never forget that these pressures, sanctions and illegal threats against the Iranian people, designed to fully dismantle Iran’s enrichment programme, were all defeated. Today, the Security Council and the International Atomic Energy Agency have formally accepted Iran’s peaceful nuclear programme.
The United States is fully aware that the JCPOA constitutes a recognized multilateral agreement and that any failure on the part of the United States in implementing it would constitute an wrongful act under international law, to which the international community would object. Any failure in the implementation of the JCPOA will further erode the credibility of the United States around the world.
Breaches in compliance with the JCPOA by the United States in the past several months represents an error that should be rectified forthwith. Unfortunately, such illegal actions are not unprecedented. The latest example of this is the recent United States Supreme Court ruling which affirmed the legality of the seizure of billions of dollars in assets belonging to the Iranian people. This experience demonstrates that Zionist pressure groups could go so far as to persuade the United States Congress to pass indefensible legislation that forces the highest American judicial institution to violate peremptory norms of international law.
With God’s help, the Iranian people’s fortitude and the increased participation of Iran’s partners from various regions around the world, and only eight months after the lifting of the cruel nuclear-related sanctions against my country, the economy of Iran, as the safest and most profitable destination for investment in our region, is showing clear improvement. Iran’s economic growth rate surpassed 4 per cent in the spring of 2016, the inflation rate dropped to single digits, and Iran has come close to pre-sanction levels of oil production and exports. All in all, we are seeing greater development in the economic, scientific and technological sectors of the country.
Iran is one of the rare oil-producing countries that may be able to offset the shocking impact of the sharp slide in oil price in 2014. In order to attract investment, we are intent on strengthening economic stability and consistency through economic reforms and fiscal and financial discipline while preserving low rates of inflation. Economic growth is set to increase to around 5 per cent by the end of 2016. Based on all domestic and international predictions, Iran is currently enjoying one the highest growth rates among oil-producing countries.
In conclusion, I would like to clearly state that it is my deep belief that, despite setbacks, moderation will prevail over extremism, peace will triumph over violence, enlightenment will overcome ignorance and, finally, justice will conquer injustice. What is important is that we channel our beliefs, hopes and efforts towards realizing peace and justice. If we do so, there is no doubt that the Almighty will assist all those who endeavour for peace, justice and moderation, and that God will help those who assist Him by defending his path, for the Lord is strong and mighty.
